            Case 2:21-cv-00270-BJR Document 67 Filed 07/30/21 Page 1 of 10




 1                                                             The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
     PARLER LLC,
 9
                            Plaintiff,                  No. 2:21-cv-00270-BJR
10

11         v.                                           DECLARATION OF AMBIKA
                                                        KUMAR IN SUPPORT OF
12 AMAZON WEB SERVICES, INC., and                       DEFENDANTS’
   AMAZON.COM, INC.,                                    SUPPLEMENTAL STATEMENT
13                                                      OPPOSING REMAND
14                          Defendants.

15

16         I, Ambika Kumar, declare:

17               I am a partner in the law firm Davis Wright Tremaine LLP, counsel for Defendants

18 Amazon Web Services, Inc. and Amazon.com, Inc. I make this declaration from personal

19 knowledge.

20               Attached as Exhibit A is a true and correct copy of

21

22               Attached as Exhibit B is a true and correct copy of

23

24               Attached as Exhibit C is a true and correct copy of

25

26

27
     DECL. OF AMBIKA KUMAR IN SUPPORT OF DEFS.’                           Davis Wright Tremaine LLP
     SUPPL. STATEMENT OPPOSING REMAND - 1                                          L AW O FFICE S
                                                                             920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                       Seattle, WA 98104-1610
                                                                        206.622.3150 main · 206.757.7700 fax
            Case 2:21-cv-00270-BJR Document 67 Filed 07/30/21 Page 2 of 10




 1                Attached as Exhibit D is a true and correct copy of

 2

 3

 4                Attached as Exhibit E is a true and correct copy of

 5

 6

 7                Attached as Exhibit F is a true and correct copy of

 8

 9

10

11                Attached as Exhibit G is a true and correct copy of

12

13

14         I declare under penalty of perjury that the foregoing is true and correct.

15         Executed this 22nd day of July, 2021, at Mercer Island, Washington

16
                                                  s/ Ambika Kumar
17                                                Ambika Kumar
18

19

20

21

22

23

24

25

26

27
     DECL. OF AMBIKA KUMAR IN SUPPORT OF DEFS.’                                Davis Wright Tremaine LLP
     SUPPL. STATEMENT OPPOSING REMAND - 2                                               L AW O FFICE S
                                                                                  920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                            Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00270-BJR Document 67 Filed 07/30/21 Page 3 of 10




 1                                 CERTIFICATE OF SERVICE

 2         I hereby certify that counsel of record have been served a true and correct copy of the

 3 foregoing Declaration of Ambika Kumar by electronic mail through the Court’s ECF Notifications

 4 to the following:

 5                Angelo J. Calfo, WSBA# 27079
                  CALFO EAKES LLP
 6                1301 Second Avenue, Suite 2800
                  Seattle, WA 98101
 7                Email: angeloc@calfoeakes.com
 8                David J. Groesbeck, WSBA No. 24749
                  DAVID J. GROESBECK, P.S.
 9                1333 E. Johns Prairie Rd.
                  Shelton, WA 98584
10                Email: david@groesbecklaw.com
11

12 DATED this 30th day of July, 2021.

13
                                               Davis Wright Tremaine LLP
14                                             Attorney for Defendants
15
                                               By s/ Ambika Kumar
16                                                Ambika Kumar, WSBA #38237

17

18

19

20

21

22

23

24

25

26

27
     DECL. OF AMBIKA KUMAR IN SUPPORT OF DEFS.’                            Davis Wright Tremaine LLP
     SUPPL. STATEMENT OPPOSING REMAND - 3                                           L AW O FFICE S
                                                                              920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                        Seattle, WA 98104-1610
                                                                         206.622.3150 main · 206.757.7700 fax
Case 2:21-cv-00270-BJR Document 67 Filed 07/30/21 Page 4 of 10




              EXHIBIT A



       Filed Under Seal
Case 2:21-cv-00270-BJR Document 67 Filed 07/30/21 Page 5 of 10




              EXHIBIT B



       Filed Under Seal
Case 2:21-cv-00270-BJR Document 67 Filed 07/30/21 Page 6 of 10




              EXHIBIT C



       Filed Under Seal
Case 2:21-cv-00270-BJR Document 67 Filed 07/30/21 Page 7 of 10




              EXHIBIT D



       Filed Under Seal
Case 2:21-cv-00270-BJR Document 67 Filed 07/30/21 Page 8 of 10




              EXHIBIT E



       Filed Under Seal
Case 2:21-cv-00270-BJR Document 67 Filed 07/30/21 Page 9 of 10




               EXHIBIT F



       Filed Under Seal
Case 2:21-cv-00270-BJR Document 67 Filed 07/30/21 Page 10 of 10




              EXHIBIT G



       Filed Under Seal
